293 F.2d 928
John F. LANKFORD, Appellant,v.INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL-CIO et al., Appellees.
No. 18539.
United States Court of Appeals Fifth Circuit.
July 19, 1961.
Rehearing Denied August 25, 1961.

Appeal from United States District Court for the Northern District of Alabama; Harlan Hobart Grooms, Judge.


1
Affirming judgment 196 F.Supp. 661.


2
C. V. Stelzenmuller, Birmingham, Ala., Moore, Thomas, Taliaferro, Forman & Burr, Birmingham, Ala., of counsel, for appellant.


3
Jerome A. Cooper, Birmingham, Ala., Louis Sherman, Washington, D. C., Cooper, Mitch, Black & Crawford, Birmingham, Ala., for appellees.


4
Before CAMERON and WISDOM, Circuit Judges, and THOMAS, District Judge.


5
PER CURIAM.


6
This is an action for damages under the Landrum-Griffin Act, 29 U.S.C.A. § 401 et seq., for the wrongful expulsion of a member from a labor union. The plaintiff was expelled August 10, 1959; the Act became law September 14, 1959. The district judge dismissed the original complaint on the ground that the Act became effective after the plaintiff's resignation and expulsion, but allowed the plaintiff twenty days within which to amend his complaint. The amended complaint raises a number of new questions. All of these are adequately considered in the opinion of the trial judge, which we adopt in full.

The judgment of the district court is

7
Affirmed.